Exhibit 10.1
(GLOBAL INDUSTRIES, LTD. LOGO) [h69478h6947801.gif]

     
 
  For Immediate Release
PRESS RELEASE
  Contact: Jeff Miller
     012810.02
       Tel: +1.281.529.7250

Global Industries Names Trudy P. McConnaughhay
As Vice President And Controller
CARLYSS, LOUISIANA (January 28, 2010) — Global Industries, Ltd. (Nasdaq: GLBL)
announced today that Trudy P. McConnaughhay has been appointed Vice President &
Controller. In this role, McConnaughhay will be responsible for worldwide
financial reporting and accounting and will report to Peter Atkinson, President
of Global. McConnaughhay joined Global in 1999 as Assistant Corporate Controller
and has since held several other financial management roles including Director
of Finance & Tax and Corporate Controller. She is a graduate of McNeese State
University and has more than thirty (30) years of experience in both public and
private accounting.
Global also announced that Peter A. Atkinson, President, will act as principal
financial officer until the Company concludes its search for a Chief Financial
Officer to replace Jeffrey B. Levos who resigned in November, 2009.
Global Industries, Ltd. is a leading solutions provider of offshore
construction, engineering, project management and support services including
pipeline construction, platform installation and removal, deepwater/SURF
installations, IRM, and diving to the oil and gas industry worldwide. The
Company’s shares are traded on the NASDAQ Global Select Market under the symbol
“GLBL”.
This press release may contain forward-looking information based on current
information and expectations of the Company that involve a number of risks,
uncertainties, and assumptions. Among the factors that could cause the actual
results to differ materially are industry conditions, prices of crude oil and
natural gas, the Company’s ability to obtain and the timing of new projects, and
changes in competitive factors. Should one or more of these risks or
uncertainties materialize, or should the underlying assumptions prove incorrect,
actual outcomes could vary materially from those indicated.
# # #

 